Citation Nr: 1631104	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to June 1959. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In September 2007, the Veteran filed a notice of disagreement, a statement of the case was issued in March 2009 and a VA Form 9 was received in April 2009.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2012, January 2013 and April 2013 decisions, the Board remanded the claims for additional development.  The claims were denied by the Board in a February 2014 decision.  The Veteran appealed the February 2014 Board decision to the Court of Appeals for Veterans Claims (CAVC), which vacated the decision and remanded it back to the Board for further development in November 2014.  In a March 2015 decision, the Board remanded the appeal for further development.

The Board notes that in July 2015, the Veteran filed a notice of disagreement with a September 2014 rating decision.  As the RO acknowledges the Veteran's notice of disagreement in a September 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26(a) (2015), any action by the Board pursuant to the Court's ruling in Manlicon v. West, 12 Vet. App. 238 (1999) would be premature at this time.  Accordingly, the Board will not further address the matter herein.
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2011 to April 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder is not causally or etiologically due to service.
 
2.  The Veteran's back disorder is not causally or etiologically due to service and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for the establishment of service connection for a back disorder, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  These notice requirements were accomplished by a letter sent in June 2006, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  

As noted in the November 2014 JMR, the Veteran has repeatedly reported that he was injured after an aircraft/ vehicle accident at occurred at Bitburg Airbase, Germany, on approximately February 20, 1958.  As part of the March 2015 Board remand, the RO attempted to verify this in-service incident.  As will be discussed further below, the RO received negative responses from the Joint Services Records research Center (JSRRC) and the Personnel Information Exchange System (PIES) in July 2015 and September 2015, respectively.  The RO then made a formal finding of lack of information required to corroborate event or events with a claim for service connection in December 2015 and notified the Veteran in the subsequent March 2016 supplemental statement of the case.  As such, the Board finds that no further development is necessary.  

The Veteran was afforded a VA examination in May 2012 and VA addendum opinions in June 2012 and February 2013.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the April 2012, April 2013 and March 2015 remand directives which included attempting to verify the Veteran's in-service accident, affording the Veteran VA examinations and obtaining VA addendum opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability and bilateral knee disability are related to his military service.  The Veteran also contends that his low back disability is secondary to his bilateral knee disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative joint disease of the lumbosacral spine and degenerative joint disease of both knees as illustrated by the May 2012 VA examination.  

In regards to an in-service occurrence, the Veteran asserts that during service he fell off a truck during that was hit by a plane.  At the October 2011 hearing, the Veteran elaborated that due to the plane's impact; he fell from the back of the truck, landed on his knees, braced the fall with his hands, and sustained some of the impact from the fall to this back.  See October 2011 BVA Hearing Transcript, page 3-16.  He recalled that at the time of the fall, he noticed pain, swelling, bruises and knots on his hands and knees from the fall.  He testified that he did not consider his symptoms of pain to be severe, explaining that he would have gone to a doctor if the pain had continued.  The Veteran testified that though he did not seek medical care during service, his symptoms have continued since service.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a low back condition or a bilateral knee condition.  The Veteran's May 1959 separation report of medical examination shows that the Veteran's lower extremities and spine, other musculoskeletal were noted as normal.  The examiner noted that the Veteran had frequent colds that were non-treated.  The examiner also noted that the Veteran denied all other medical and surgical history.  The Veteran's May 1959 separation report of medical history shows that the Veteran denied arthritis or rheumatism, bone, joint or other deformity, and "trick" or locked knee.  The Veteran did report frequent or severe headaches, chronic frequent colds and severe tooth or gum trouble.  The examiner again noted that had frequent colds that were non-treated.  The examiner also again noted that the Veteran denied all other medical and surgical history.  During service the Veteran did seek treatment for constipation, headaches, headaches associated with nervous tension, colds, sore throats, upper respiratory infections, gonorrhea and a stuffy nose.  

The Veteran's military personnel records are absence of any reference to the Veteran being involved in an accident, to include an accident involving a truck and airplane.   

A July 2015 response from the JSRRC received through the Defense Personnel Records Information Retrieval System (DPRIS) noted that;

We researched the US Air Force (USAF) Station listing for 1958 and found that the 36th Installation Squadron (IS), 36th Fighter Day Wing (FDW), the higher headquarters for the 36th IS was stationed at Bitburg, Germany during the January 1958 to March 1958 time period.  We also researched the available January through March 1958 history submitted by the 36th FDW.  However, the history was negative and did not report on or discuss [the Veteran] or unit personnel assigned to the 36th IS falling off of a truck while on the flight line, after a landing F-100 aircraft struck the vehicle.  Although, if [the Veteran] sought medical attention after his fall, then this information may be located in this Official Military Personnel Files (OMPF).  Also, Morning Reports (MR???s), SA Form 1, which can be used to verify daily personnel actions such as wounded in action transfers or possible unit injury can be ordered from the Director, National Personnel Records Center (NPRC).  

In a September 2015 Personnel Information Exchange System (PIES) response noted that;

Morning reports of the 36th Installation Squadron from 02/01/1958 to 04/30/1958 were searched for remarks regarding "plane crashing into truck on runway around February 1958".  It was noted that "the allegation had been investigated and the following results were found: searched requested unit from 02/01/1958 to 04/30/1958.  No remarks found.  

Based on the above, the Board finds that the Veteran's service treatment records and service department records do no demonstrate that the Veteran suffered the alleged low back and bilateral knee injuries, nor do they reflect that the Veteran was in an accident involving an airplane hitting a truck that resulted in low back and bilateral knee complaints.  

In order for the Veteran's service treatment records to be used to contradict his allegations of in-service low back and bilateral knee injury, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

In this case, the Veteran's service treatment records and service department records do not contain evidence of the in-service accident reported by the Veteran.  That is, a search of relevant repositories revealed that such an incident involving the Veteran, or any other service member, was not reported by the Veteran's unit during the reported time frame.  Presumably, if in fact such an accident occurred, it would be reasonable to expect that it would have been recorded or documented.  

With respect to the first Kahana component, the Board notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  There is no indication that any portion of the Veteran's service treatment records has not been associated with the claims file.  The Veteran has also not alleged that he sought treatment for his low back and bilateral knees during his active military service.  Instead, as noted above, the Veteran specifically denied seeking treatment during service.  Additionally, the RO has searched other relevant repositories in order to determine if the alleged accident occurred.  The Board therefore finds that the Veteran's complete service treatment records are of record.

With respect to the second Kahana component, the Board finds that the low back injury and the bilateral knee injury, as described by the Veteran, are the type of injury for which the Veteran would have sought treatment, had it occurred.  In this regards, the Board acknowledges that the Veteran has reported he did not seek treatment in-service because he did not consider his injuries to be severe.  However, the Board notes that when provided with the opportunity to report any history of injuries or symptoms, the Veteran specifically denied arthritis or rheumatism, bone, joint or other deformity, "trick" or locked knee and all other medical and surgical history other than chronic colds.  This conclusion is based on the Veteran's assertions that his low back and bilateral knees have continuously bothered him for decades following service, and on the nature of the complaints for which the Veteran did seek treatment while in service.

The Board further finds that the incident described by the Veteran of an airplane crashing into a truck on a flight line on a military base is the type of incident that would have been recorded or documented in an official capacity.  Here, however, no record was found of the reported incident.  

The Board notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the absence of evidence of low back and bilateral knee complaints in the Veteran's service treatment records and the absence of evidence in the service department records that the reported incident that caused the Veteran's injuries occurred, serves as affirmative evidence that these injuries did not, in fact, occur.

The Board notes that the record contains affirmative evidence of no low back or bilateral knee injuries or complaints at the time of his separation from service.  The May 1959 separation examination report reflects that the Veteran was examined and found to be clinically normal at that time.  The separation examination report reflects that the examiner did note that the Veteran had frequent colds that were non-treated.  The examiner also noted that the Veteran denied all other medical and surgical history.  Thus, the record clearly reflects that the Veteran's low back and bilateral knees were clinically normal at the time of his separation from service.

Furthermore, as noted above, the Veteran expressly denied arthritis or rheumatism, bone, joint or other deformity, and "trick" or locked knee.  The Veteran did report frequent or severe headaches, chronic frequent colds and severe tooth or gum trouble.  The medical history report thus reflects that the Veteran reported no past or current low back or bilateral knee problems at the time of his separation from service.  Again, the Veteran also denied any surgical or medical history other than chronic colds.  The Board further notes that the Veteran's express denial of relevant symptoms, at the very least, that he was not having any low back and or bilateral knee problems at the time of his separation examination.  These assertions of the Veteran at the time of his separation from service are express denials of low back and bilateral knee problems at the time of separation and refute any subsequent contention from the Veteran that he had experienced continuous low back and bilateral knee symptomatology since undocumented injuries caused by an undocumented accident involving an airplane and a truck.  .

In short, the Veteran's service treatment records reflect that he did not suffer a low back or bilateral knee injury during service. 

In regards to the Veteran's post-service statements regarding his injury, the Board notes that the Veteran, as a layperson, is competent to report having suffered low back and bilateral knee injuries in service and to have had symptoms of these injuries since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran is competent to describe having injured his low back and bilateral knees in service, the Board finds that this testimony is not accurate and, therefore, does not probatively establish the incurrence of low back and bilateral knee injuries in service.  

In the case at hand, the Board notes that the earliest reference of record to an in-service low back and bilateral knee injuries appears to be the Veteran's 2006 claim, approximately 47 years following his separation from service.  The Board finds that these subsequent reports of in-service injuries, made decades following the alleged injuries, are far less credible than the Veteran's contemporaneous denials of any low back or bilateral knee disability.  The Board also finds them to be less credible than the service department records which show there is no reference to the accident the Veteran has asserted lead to his disabilities.  

Ultimately, any lay assertions from the Veteran of in-service low back and bilateral knee injuries are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no in-service low back or bilateral knee injuries or symptomatology.  Additionally, any lay assertions regarding the in-service accident involving a truck and an airplane are less credible than the service department records which show there is no reference to the accident the Veteran has asserted lead to his disabilities.  

While the Veteran may currently assert that he injured his low back and bilateral knees in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time and service department records regarding the Veteran's unit at the time.  The Board considers the Veteran to be an inaccurate historian in attributing his current low back and bilateral knee symptoms to in-service injuries that are demonstrated in the service treatment records not to have occurred and an in-service accident that has been demonstrated by service department records not to have occurred.  

In reaching its conclusion, the Board is not asserting that the Veteran is lying.  Rather, the Board has determined that such statements of an in-service accident resulting in low back and bilateral knee injuries are inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the service treatment records and service department records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records and the absence of an accident as described by the Veteran in service department records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of in-service injuries, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

The Board also acknowledges the Veteran's daughter's October 2011 Board hearing testimony that the Veteran has had low back and knee problems since the 1970s.  Again, the Veteran's daughter is competent to testify that she witnessed the Veteran's complaints of low back and bilateral knee pain since the 1970s.  Such testimony establishes post-service pain, but it does not establish an in-service origination of the post-service low back and bilateral knee pain.  As such, the Board assigns them no probative value.  Furthermore, the Veteran's daughter has not asserted that she witnessed the in-service accident.  As such, she is not competent to testify to the in-service injury.  Finally, to any extent that the Veteran's daughter has relied on the Veteran's reports of his in-service injuries, recitations of which have already been rejected by the Board as inaccurate, unreliable and thus not credible, such statements from the Veteran's daughter are entitled to no probative value.

The Board will now consider whether there is nexus evidence that nonetheless justifies a grant of service connection for a low back disability and/or bilateral knee disability on a direct basis.  

In this regards, the Veteran was afforded a VA examination in May 2012.  The Veteran reported some pain from time to time in his lower back.  He stated the pain began in the 1970's, spontaneously, and that during service he was working on a runway in a dump truck when it was struck by a plane and he fell.  He noted that at the time he did not seek medical attention.  He stated he currently could hardly walk due to knee pain, with the left knee being slightly worse than the right.  The Veteran stated his knee discomfort started in the 1970's, similar to his back pain.  He reported he injured his knees in the same accident that caused his back pain.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine and degenerative joint disease of both knees.

In June 2012, the VA obtained a medical opinion based on the May 2012 examination.  The examiner reviewed the claims file and opined that the Veteran's back and knee disorders were less likely than not incurred in or caused by service.  The examiner explained that the service records showed no evidence of a back or knee injury, and that the Veteran's separation examination showed no indication of any musculoskeletal problems.

The VA obtained another medical opinion in February 2013.  The examiner concluded that the claim condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that the Veteran was seen by him in May 2012 and his medical opinion had not changed.  The examiner concluded that it was less likely than not that the Veteran's back and bilateral knee disorders are related to service.  The examiner referenced the original opinion for his rationale.  The examiner also stated that the service file provided no evidence of an injury or complaints relative to low back or knees.  The examiner noted that in March 1958 the Veteran was treated for "grabbing pain in the left neck."  The examiner noted that in May 1959 a medical examination showed that he marked "no" to all orthopaedic questions and the examination was unremarkable.  The examiner noted that at an examination in June 2006, 48 years after he left the service he complained of pain in both knees of at least a year.  The examiner noted that there was no pain on sitting only on standing or walking and x-rays revealed early degenerative joint disease.  The examiner noted that such was compatible with the age of 69.  The examiner noted that in January 2008, at age 81, x-rays showed mild to moderate degenerative joint disease of the low back and it was read as "minor abnormality".  The examiner noted that these findings were compatible with the Veteran's age.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the February 2013 opinion was provided by a VA staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner relied on the Veteran's service treatment records, which as described above, the Board has found to be the most probative evidence regarding any in-service injuries, in reaching his conclusions.  The Board thus finds that the February 2013 VA medical opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his low back disability and bilateral knee disability are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a low back disability and bilateral knee disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disabilities are etiologically related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his low back disability and bilateral knee disability are in any way related to service.

In regard to continuity of symptoms, the Board finds that the Veteran's low back disability and bilateral knee disability are properly afforded such consideration, as degenerative joint disease is one of the enumerated conditions in 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  However, as the most probative evidence of record is against a finding that the Veteran suffered in-service injuries or symptoms, service connection based on continuity of symptomatology is not warranted. 

Additionally, there is no evidence of record that the Veteran's low back disability and bilateral knee disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was first noted as having low back and bilateral knee disabilities in March 2005 and June 2006 respectively.  

Given that the Veteran's report of in-service injuries to his low back and bilateral knees are not credible; and given that the most probative evidence of record is against a finding of a nexus between the Veteran's low back disability and bilateral knee disability and service, the weight of the evidence is against a finding of direct service connection.  Furthermore, as direct service connection for the Veteran's bilateral knee disability has not been found, service connection for the Veteran's low back on a secondary basis is also not warranted.  In reaching these conclusions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a back disorder, to include as due to a bilateral knee disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


